EXECUTION VERSION





--------------------------------------------------------------------------------





ROANOKE GAS COMPANY
__________________________________
SECOND AMENDMENT
dated as of December 6, 2019

to


PRIVATE SHELF AGREEMENT
dated as of September 30, 2015 and as amended by
the First Amendment dated as of September 30, 2017
__________________________________







--------------------------------------------------------------------------------





ACTIVE 47130867v8

--------------------------------------------------------------------------------








TABLE OF CONTENTS
(Not a part of this Second Amendment
 
 
 
 
 
 
SECTION
HEADING
 
 
 
 
SECTION 1.
AMENDMENTS TO SHELF AGREEMENT
2


 
 
 
SECTION 2.
REPRESENTATIONS AND WARRANTIES
2


 
 
 
SECTION 3.
CONDITIONS PRECEDENT
3


 
 
 
SECTION 4.
MISCELLANEOUS
4


 
 
 
 
 
 











-i-

--------------------------------------------------------------------------------






Dated as of
December 6, 2019
To PGIM, Inc. (fka Prudential Investment Management, Inc.)


Ladies and Gentlemen:
Reference is made to (i) the Private Shelf Agreement dated as of September 30,
2015 (as amended from time to time including by the First Amendment dated as of
September 30, 2017, the “Shelf Agreement”), between Roanoke Gas Company (the
“Company”), on the one hand, and PGIM, Inc. (fka Prudential Investment
Management, Inc.) (“Prudential”) and each Prudential Affiliate which becomes
party thereto, on the other hand. Capitalized terms used in this Second
Amendment (this “Second Amendment”) without definition shall have the meanings
given such terms in the Shelf Agreement.
As of the date of this Second Amendment, the Prudential Affiliates who are a
party to the Shelf Agreement are Pruco Life Insurance Company of New Jersey
(“Pruco NJ”), Prudential Arizona Reinsurance Captive Company (“PARCC”), Highmark
Inc. (“Highmark”), Prudential Arizona Reinsurance Term Company (“PARTC”) and The
Prudential Insurance Company of America (“PICA”, together with Pruco NJ, PARCC,
Highmark and PARTC, the “Current Prudential Affiliates”).
As of the date of this Second Amendment, the Company has issued and certain of
the Current Prudential Affiliates have purchased (i) 3.58% Notes, due October 2,
2027, of the Company, in the aggregate principal amount of $8,000,000 (the “2027
Notes”), (ii) 4.41% Notes, due March 28, 2031, of the Company, in the aggregate
principal amount of $10,000,000 (the “2031 Notes”) and (iii) 3.60% Notes, due
December 6, 2029, of the Company, in the aggregate principal amount of
$10,000,0000 (the “2029 Notes” together with the 2027 Notes and the 2031 Notes,
the “Current Outstanding Notes”).
As of the date of this Second Amendment, the total outstanding aggregate
principal amount of the Current Outstanding Notes is $28,000,000.
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company requests the amendment of certain provisions of
the Shelf Agreement as hereinafter provided.
Upon your acceptance hereof in the manner hereinafter provided and upon
satisfaction of all conditions to the effectiveness hereof, this Second
Amendment shall be effective, but only in the respects hereinafter set forth:




1

--------------------------------------------------------------------------------





SECTION 1.
AMENDMENT TO SHELF AGREEMENT.    



(a)    Section 1 (Authorization of Notes) of the Shelf Agreement is hereby
amended by deleting the first sentence of Section 1 and replacing it with the
following:


The Company may from time to time authorize the issue and sale of its senior
promissory
notes (the “Shelf Notes”, such term to include any such notes issued in
substitution thereof pursuant to Section 13) in the aggregate amount up to
$68,000,000, to be dated the date of issue thereof, to mature, in the case of
each Shelf Note so issued, no more than 20 years after the date of original
issuance thereof, to have an average life, in the case of each Shelf Note so
issued, of no more than 20 years after the date of original issuance thereof, to
bear interest on the unpaid balance thereof from the date thereof at the rate
per annum, and to have such other particular terms, as shall be set forth, in
the case of each Shelf Note so issued, in the Confirmation of Acceptance with
respect to such Shelf Note delivered pursuant to Section 2(f). As of December 6,
2019, the Company has issued and sold Shelf Notes in an aggregate principal
amount of $28,000,000.


(b)    The cover page and page 1 of the Shelf Agreement are each hereby amended
by replacing “$29,500,000” with “$68,000,000”.


(c)    Section 2(b). (Issuance Period) of the Shelf Agreement is hereby amended
by deleting Section 2(b) in its entirety and replacing it with the following:


(b)    Issuance Period. Notes may be issued and sold pursuant to this Agreement
until the earlier of (i) the third anniversary of December 6, 2019 (or if such
anniversary date is not a Business Day, the Business Day next preceding such
anniversary) and (ii) the thirtieth day after Prudential shall have given to the
Company, or the Company shall have given to Prudential, a written notice stating
that it elects to terminate the issuance and sale of Shelf Notes pursuant to
this Agreement (or if such thirtieth day is not a Business Day, the Business Day
next preceding such thirtieth day). The period during which Shelf Notes may be
issued and sold pursuant to this Agreement is herein called the “Issuance
Period.”
SECTION 2.
REPRESENTATIONS AND WARRANTIES    .

The Company hereby represents and warrants that:


2

--------------------------------------------------------------------------------





(a)    The Company is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(b)    This Second Amendment and the Shelf Agreement, as amended hereby, (all of
the foregoing documents are referred to herein as the “Note Documents”) and the
transactions contemplated hereby are within the corporate power of the Company,
have been duly authorized by all necessary company action on the part of the
Company, and the Note Documents have been duly executed and delivered by the
Company and constitute legal, valid and binding obligations of the Company
enforceable in accordance with their terms, except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
(c)    Immediately prior to and after giving effect to this Second Amendment, no
Default has occurred and is continuing and no Event of Default has occurred
under the Shelf Agreement, as amended hereby.
(d)    The execution, delivery and performance of the Note Documents by the
Company does not and will not (i) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of the Company or any Subsidiary under, any indenture, mortgage,
deed of trust, loan, purchase or credit agreement, lease, corporate charter or
by-laws, shareholders agreement or any other agreement or instrument to which
the Company or any Subsidiary is bound or by which the Company or any Subsidiary
or any of their respective properties may be bound or affected, (ii) conflict
with or result in a breach of any of the terms, conditions or provisions of any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority applicable to the Company or any Subsidiary or (iii) violate any
provision of any statute or other rule or regulation of any Governmental
Authority applicable to the Company or any Subsidiary.
(e)    No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by the Company of the Note Documents.
SECTION 3.
CONDITIONS PRECEDENT.    

This Second Amendment shall not become effective until, and shall become
effective on, the Business Day when each of the following conditions shall have
been satisfied:
(a)    Prudential shall have received this Second Amendment, duly executed by
the Company.


3

--------------------------------------------------------------------------------





(b)    Prudential shall have consented to this Second Amendment as evidenced by
its execution thereof.
(c)    The representations and warranties of the Company set forth in Section 2
hereof shall be true and correct.
(d)    Any consents or approvals from any holder or holders of any outstanding
security or indebtedness of the Company and any amendments of agreements
pursuant to which any securities or indebtedness may have been issued which
shall be necessary to permit the consummation of the transactions contemplated
hereby shall have been obtained and all such consents or amendments shall be
reasonably satisfactory in form and substance to Prudential and its special
counsel.
(e)    All corporate proceedings and other proceedings in connection with the
transactions contemplated by this Second Amendment and all documents and
instruments incident to such transactions shall be reasonably satisfactory to
Prudential and its special counsel, and Prudential and its special counsel shall
have received all such counterpart originals or certified or other copies of
such documents as Prudential or its special counsel may reasonably request.
(f)    Prudential shall have received such certificates of officers of the
Company as it may reasonably request with respect to this Second Amendment and
the transactions contemplated hereby.
(g)    The Company shall have paid the fees and disbursements of Prudential’s
special counsel, Greenberg Traurig, LLP, incurred in connection with the
negotiation, preparation, execution and delivery of this Second Amendment and
the transactions contemplated hereby which fees and disbursements are reflected
in the statement of such special counsel delivered to the Company at the time of
the execution and delivery of this Second Amendment.
Prudential hereby agrees with the Company that the execution and delivery of its
signature page to this Second Amendment shall evidence the satisfaction of each
of the conditions precedent set forth in this Section 3.
SECTION 4.
MISCELLANEOUS    .

Section 4.1.    Except as amended herein, all terms and provisions of the Shelf
Agreement and related agreements and instruments are hereby ratified, confirmed
and approved in all respects.
Section 4.2.        Each reference in the Shelf Agreement to “this Agreement,”
“hereunder,” “hereof,” or words of similar import in instruments or documents
provided for in the Shelf Agreement or delivered or to be delivered thereunder
or in connection therewith, shall, except where the context otherwise requires,
be deemed a reference to the Shelf Agreement, as amended hereby.


4

--------------------------------------------------------------------------------





Section 4.3.    This Second Amendment shall be governed by and construed in
accordance with, and the rights of the parties shall be governed by, the law of
the Commonwealth of Virginia excluding choice‑of‑law principles of the law of
such Commonwealth that would permit the application of the laws of a
jurisdiction other than such Commonwealth.
Section 4.4.    This Second Amendment and all covenants herein contained shall
be binding upon and inure to the benefit of the respective successors and
assigns of the parties hereunder. All representations, warranties and covenants
made by the Company herein shall survive the closing and the delivery of this
Second Amendment.
Section 4.5.    This Second Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute but one and the same Second Amendment. Delivery
of an executed counterpart of this Second Amendment by facsimile or transmitted
electronically in either Tagged Image File Format (“TIFF”) or Portable Document
Format (“PDF”) shall be as effective as delivery of a manually executed
counterpart of this Second Amendment.


[Signature Pages Follow]


5

--------------------------------------------------------------------------------





The execution hereof by the Company and Prudential shall constitute a binding
agreement between the Company and Prudential and each Prudential Affiliate which
becomes bound to the Shelf Agreement as provided in the Shelf Agreement for the
uses and purposes hereinabove set forth.




6

--------------------------------------------------------------------------------






The undersigned, hereby acknowledges, approves and agrees to the foregoing
Second Amendment.


 
ROANOKE GAS COMPANY


By: /s/ John S. D'Orazio
   Name: John S. D’Orazio
   Title: Chief Executive Officer


By: /s/ Paul W. Nester
   Name: Paul W. Nester
   Title: Chief Financial Officer









    


[Signature Page to Second Amendment]

--------------------------------------------------------------------------------





Each of the undersigned, hereby acknowledges, approves and agrees to the
foregoing Second Amendment.


    
 
PGIM, Inc.
 
 
 
 
 
 
 
By:
/s/ Brian Lemons
 
 
Vice President
 
 
 
 
 
 
 
PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY
 
 
 
 
 
 
 
By:
/s/ Brian Lemons
 
 
Assistant Vice President
 
 
 
 
 
 
 
PRUDENTIAL ARIZONA REINSURANCE CAPTIVE COMPANY
 
 
 
 
 
 
 
By:
/s/ Brian Lemons
 
 
Vice President
 
 
 
 
 
 
 
HIGHMARK, Inc.
 
 
 
 
By: Prudential Private Placement Investors,
 
L.P. (as Investment Advisor)
 
 
 
 
By: Prudential Private Placement Investors, Inc.
 
(as its General Partner)
 
 
 
 
By:
/s/ Brian Lemons
 
 
Vice President













[Signature Page to Second Amendment]

--------------------------------------------------------------------------------





Each of the undersigned, hereby acknowledges, approves and agrees to the
foregoing Second Amendment.




 
PRUDENTIAL ARIZONA REINSURANCE TERM COMPANY
 
 
 
 
By:
PGIM, Inc., as investment manager
 
 
 
 
 
 
 
By:
/s/ Brian Lemons
 
 
Assistant Vice President
 
 
 
 
 
 
 
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
 
 
 
 
 
 
 
By:
/s/ Brian Lemons
 
 
Vice President
 
 
 
 
 
 
 
 
 







[Signature Page to Second Amendment]